Citation Nr: 0420011	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
schizophrenia for the period from August 7, 1996 to December 
8, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from April to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which granted a 100 percent rating for schizophrenia 
effective December 9, 1997.  The veteran disagreed with the 
assigned effective date and subsequently perfected this 
appeal.

In January 2000, the Board denied entitlement to an effective 
date earlier than December 9, 1997 for the award of a 100 
percent evaluation for schizophrenia.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2000, the Court vacated the 
Board's decision and remanded for readjudication.

In April 2001, the Board remanded this case for additional 
development.  

In January 2003, the Board recharacterized the issue on 
appeal as entitlement to a rating greater than 50 percent for 
schizophrenia prior to December 9, 1997.  The Board granted a 
70 percent rating for the period from August 7, 1996 to 
December 9, 1997, effectively denying entitlement to a 100 
percent evaluation for schizophrenia prior to December 9, 
1997.
 
The veteran subsequently appealed this decision to the Court.  
In December 2003, the parties filed a Joint Motion for 
Partial Remand.  By Order dated December 5, 2003, the Court 
vacated that part of the Board's January 2003 decision that 
denied a rating in excess of 70 percent for the period from 
August 7, 1996 to December 8, 1997, and remanded the matter 
for readjudication consistent with the motion.  

Consequently, the only issue currently for consideration is 
whether the veteran is entitled to a rating in excess of 70 
percent for the period from August 7, 1996 to December 8, 
1997.  As such, the Board has recharacterized the issue as 
stated above.  


FINDINGS OF FACT

1.  For the period from August 7, 1996 to December 8, 1997, 
the veteran's service-connected schizophrenia was not 
productive of total social and industrial inadaptability or 
total occupational and social impairment.  

2.  For the period from August 7, 1996 to December 8, 1997, 
the veteran's only service-connected disability was 
schizophrenia, rated as 70 percent disabling; resolving all 
reasonable doubt in the veteran's favor, this psychiatric 
disability precluded him from securing or following a 
substantially gainful occupation.  


CONCLUSION OF LAW

For the period from August 7, 1996 to December 8, 1997, the 
criteria for a 100 percent evaluation for service-connected 
schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2003); 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9203 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In light of the favorable decision to grant the benefit 
sought on appeal, a remand solely for further adjudication 
pursuant to the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

A review of medical evidence for the relevant period 
indicates that from approximately March 1996 to November 
1997, the veteran attended ADTP (alcohol and drug treatment 
program) survival group.  The veteran was also seen on 
several occasions for medication management, individual 
therapy, and primary care.  Treatment notes establish that 
the veteran continued to struggle with alcohol and marijuana 
abuse.  There were various episodes of remission and relapse.  
The veteran continued to have psychiatric symptoms.  The 
majority of the treatment notes indicate the veteran's 
bipolar disorder was stable, but that he did have problems 
managing his depression.  Issues surrounding marital discord 
were also prevalent.

The veteran underwent a VA psychiatric examination on August 
7, 1996.  He reported that since discharge to outpatient care 
in February 1996 he had been participating in group therapy 
twice weekly and taking a regimen of psychotropic 
medications.  The veteran reported visual and auditory 
hallucinations.  The examiner noted that the veteran was 
ruminative regarding past perceived inappropriate treatment 
by police and other caregivers and expressed hopes for legal 
or physical retribution.  

The veteran has been married approximately three years.  He 
drives his spouse to and from work each day and performs 
minor housework.  It was noted that the veteran's daily 
activities are limited and that he has no friends or social 
contacts locally.  On mental status examination, the veteran 
demonstrated acceptable grooming.  Speech was characterized 
with normal latency and duration of utterance and an 
occasional introductory stammer.  The tempo varied with 
occasional pause but was in the usual range.  Enunciation was 
clear and there was no tangentiality or loose association.  
Affect was cooperative, anxious, moderately dramatic, with 
occasional sigh or excitatory tremor.  

In summary, the examiner noted that the veteran presented a 
more than 25 year history of substance abuse and a 
psychiatric disability characterized by multiple 
hospitalizations, variable trials of psychotropic regimens to 
which he had responded only moderately, and with which he had 
been intermittently noncompliant.  The veteran's symptoms 
include auditory hallucinations, marked compromise of 
judgment, and violent and aggressive behaviors.  Cognitive 
functioning was characterized by moderate difficulty with 
concentration, interfering with accurate calculations.  He 
demonstrated moderate concreteness with abstract thought 
capabilities.  Judgment and insight were compromised.  The 
examiner also indicated that the veteran had been unable to 
maintain gainful employment.  Global Assessment of 
Functioning scale score (GAF) was estimated at 50.  
Diagnostic impression included the following:

Axis I: 1) Schizoaffective disorder, 
mixed, in moderate remission; 2) 
Marijuana dependence per medical record; 
3) Alcohol abuse; 4) Hallucinogenetive 
abuse, reported remission.  Axis II: 
Personality disorder not otherwise 
specified, with severe anti-social 
characteristics, and paranoid traits.

On December 16, 1996 the veteran was admitted to the 
hospital.  He was discharged on December 17, 1996 with a 
diagnosis of bipolar, depressed and substance abuse, 
marijuana.  

The veteran underwent another VA examination on December 9, 
1997.  The examiner noted that the veteran's medical record 
clearly reflects chronic, daily disability and difficulties 
with psychiatric symptoms.  He has frequent psychotic 
symptoms.  Chronic delusions include grandiosity as he 
struggles to become "a great building contractor."  He has 
a contractor's license but has been unable to attain or 
maintain any meaningful work.  The veteran estimated that in 
the last 6 months he has initiated 3 roofing jobs and has 
finished 2 of these while the other remains unfinished.  He 
reported his last actual job was loading C-131 fire planes 
with fire retardant and that he maintained this job for 1-1/2 
months in 1997.  

Objectively, the veteran was somewhat disheveled in 
appearance, hair was unkempt and matted, and face was clean 
and shaven.  He appeared 10-15 years older than his stated 
age.  Thought processes and responses to questions were 
slowed.  Mood was moderately to severely depressed and affect 
was significantly blunted.  Axis I diagnosis was as follows: 
1) schizo-affective disorder - bipolar type - mixed type with 
chronic psychosis and depressive symptoms.  Intermittent 
history of frank mania with psychosis; 2) Marijuana abuse by 
history, currently in remission for over six months; 3) 
Alcohol abuse by history, in remission in excess of 20 
months.  

Regarding the veteran's psychosocial and environmental 
problems, the examiner indicated that the veteran has 
significant problems with his social environment and is 
paranoid and fears others.  His only social support is the VA 
medical center (VAMC) in Reno.  He is chronically unemployed 
and his mental illness significantly impairs his ability to 
work.  He has made efforts to be a contractor and to work as 
a laborer but these have been chronically unsuccessful.  The 
veteran has chronic economic problems.   He also has chronic 
problems with mental illness that are daily and recurrent 
with chronic hallucinations.  GAF was estimated at 30.

The examiner also noted that the veteran has had chronic and 
recurrent disability and inability to maintain employment 
since the onset of his illness.  It was the examiner's 
opinion that "independent of his alcohol and substance abuse 
problems in the past, that [the veteran] has significant 
disability which is unlikely to improve beyond a GAF of 40."  

The veteran was subsequently awarded a 100 percent schedular 
rating effective December 9, 1997.

Analysis

Pursuant to the Joint Motion for Remand, the parties agreed 
that the Board must consider a claim for a total disability 
evaluation based on individual unemployability (TDIU) because 
the issue was reasonably raised by the record.  Further, if 
there was an informal claim pending for TDIU, that the VA 
must adjudicate the claim pursuant to regulations in effect 
during the time the claim was open, to include the now-
repealed 38 C.F.R. § 4.16(c).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
determined that once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the VA must consider 
a claim for TDIU.  

In the case currently on appeal, VA received a claim for an 
increased evaluation for service-connected schizophrenia on 
July 12, 1996.  This is the first correspondence since the 
final May 1996 rating action that could be considered as an 
informal claim for increase.  The veteran subsequently 
underwent VA examination on August 7, 1996 and at that time, 
the examiner indicated that the veteran had been unable to 
maintain employment.  

In light of the following decision to grant a 100 percent 
schedular evaluation for schizophrenia for the period from 
August 7, 1996 to December 8, 1997 pursuant to 38 C.F.R. 
§ 4.16(c), any inferred claim for TDIU based on the August 
1996 VA examination is rendered moot.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

Prior to November 7, 1996, the rating schedule provided a 
general rating formula for psychotic disorders, including 
schizophrenia, based upon the degree of incapacity or 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Codes 9201- 
9210 (1996).  Under this rating formula, a 100 percent rating 
was warranted for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  Id.  A 
70 percent rating was warranted for lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  Id.

Effective November 7, 1996, schizophrenia is evaluated under 
the general formula for rating mental disorders.  A 100 
percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name; and a 70 
percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting.  38 C.F.R. § 4.130, Diagnostic Code 9203 (2003).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The Court did not vacate that portion of the Board's January 
2003 decision that granted a 70 percent rating for the period 
from August 7, 1996 to December 8, 1997.  Thus, that rating 
remains in effect for that period and the Board must 
determine whether a 100 percent rating is warranted under 
either the former or the revised rating criteria.  

On review, the Board finds that the symptoms exhibited by the 
veteran during the period in question were not productive of 
total social and industrial inadaptability or total 
occupational and social impairment.  Outpatient notes 
indicate significant symptomatology, but suggest that the 
veteran was stable.  The veteran was able to drive his wife 
to and from work and perform minor housework.  He 
participated in group therapy and was working on a vehicle 
restoration project.  The evidence also suggests that the 
veteran was making efforts to establish his own business and 
obtained sporadic employment.  The veteran's GAF was 
estimated at 50, indicative of serious impairment in 
occupational and social functioning.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  The evidence does not establish 
that thought processes were grossly impaired and although the 
veteran suffered from some delusions or hallucinations, there 
was no indication that these symptoms were persistent.  The 
veteran appeared able to perform the activities of daily 
living.  

Notwithstanding, applicable VA regulations in effect prior to 
November 7, 1996, provide that in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).  

The August 1996 VA examiner indicated that the veteran had 
been unable to maintain gainful employment.  As noted above, 
treatment records for the relevant time period suggest that 
the veteran was making efforts to get a general contracting 
business established and that he had obtained some jobs.  The 
veteran's general contracting business, however, was 
ultimately unsuccessful and it appears that all attempts at 
employment were short-lived.  Further, the December 1997 VA 
examiner appears to suggest that the veteran's attempts at 
starting his own business were brought on by mania associated 
with his psychiatric disability.  Resolving reasonable doubt 
in the veteran's favor, the Board concludes that for the 
period from August 7, 1996 to December 8, 1997, his 
psychiatric disability precluded him from securing or 
following a substantially gainful occupation.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Thus, the veteran is 
entitled to a 100 percent schedular evaluation for the period 
from August 7, 1996 to December 8, 1997.  See 38 C.F.R. 
§ 4.16(c) (1996).  


ORDER

For the period from August 7, 1996 to December 8, 1997, a 100 
percent schedular disability rating for schizophrenia is 
granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



